DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.       The terminal disclaimer filed on 07/12/22 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 17/090142, should the patent granted, have been reviewed and were approved on 07/12/22. The terminal disclaimer has been recorded.

Response to Amendment
3.         Applicant's amendment filed on 07/12/22 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 07/12/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Emerson Engstrom on 07/19/22.

           The application has been amended as follows: 
         (i)       In claim 19, please change the recitation “a” in line 1 to “the.”
        
Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Atkinson (US 7093655), Tian (US 2010/ 0018712) and Jean (FR 2652381). The prior arts of record do not teach or suggest the claim 1 features, e.g. subsequent injections of the gas hydrate solution after a first injection of the gas hydrate solution are a lesser volume of gas hydrate dissolving solution based on a total volume of water in the pipeline than the first injection.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766